Motion by appellant for a stay of all proceedings under three orders of the Supreme Court, Nassau County, made on March 14, 1961, pending appeal therefrom. Motion granted, except as to any application for counsel fees, on condition that the appellant perfect the appeals and be ready to argue or submit them at the September Term, beginning September 6, 1961. The record and appellant’s brief must be served and filed on or before June 20, 1961. This disposition is without prejudice to any application at Special Term by respondent for counsel fees on the appeals, if she be so advised. Motion by appellant to dispense with printing on the appeals, denied with leave to renew on a proper showing as to appellant’s financial status. Motion by appellant to extend time to serve reply, granted; time extended until 10 days after entry of order determining appeals. Nolan, P. J., Beldoek, Kleinfeld, Christ and Brennan, JJ., concur.